 1   ALEX G. TSE (CABN 152348)
     United States Attorney
2
     BARBARA J. VALLIERE (DCBN 439353)
3    Chief, Criminal Division
4
                                                                              OCT 122018
     JOHN H. HEMANN (CABN 165823)
     SHIAO C. LEE (CABN 257413)
5    Assistant United States Attorneys
                                                                                             miA
6            450 Golden Gate Avenue, 9^ Floor
             San Francisco, California 94102-3495
7            Telephone: (415) 436-6924
             FAX: (415) 436-7234
 8           shiao.lee@usdoj.gov
 9   Attorneys for United States of America
10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12   MICRON TECHNOLOGY INC.,                            CASE NO. CR 17-6932 MMC

13                                                      CASE NO. CR 18-465 LHK
             Plaintiff,
        V.
14
                                                         UNITED STATES' EX PARTE FILING OF A
15   UNITED MICROELECTRONICS                            NOTICE OF RELATED CASE
     CORPORATION, FUJIAN JINHUA
16   INTEGRATED CIRCUIT CO., LTD., and
     DOES 1-10,
17

             Defendants.
18
     UNITED STATES OF AMERICA,
19
             Plaintiff,
20
        V.

21
     UNITED MICROELECTONICS
22   CORPORATION, INC.; FUJL^N JINHUA
     INTEGRATED CIRCUIT, CO., LTD.; CHEN
23   ZHENGKUN, a.k.a. STEPHEN CHEN; HE
     JL\NTING, a.k.a. J.T. HO; and WANG
24   YUNGMING, a.k.a. KENNY WANG.

25   Defendants.


26           Pursuant to Local Criminal Rule 8-1, the United States submits this Notice of Related Case,

27   giving notice that the civil case ofMicron TechnologyInc. v. United Microelectronics Corp., Case No.
28   CR 17-6932 MMC, filed on December 5,2017, and assigned initially to Hon. Jeffrey S. White and
                                                   1
     UNITED STATES' EX PARTE FILING OF A NOTICE OF RELATED CASE: CR 17-6932 MMC AND 18-465 LHK
